Title: To Benjamin Franklin from Georges Grand, 27 August 1778
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Monsieur
Amsterdam le 27 Aoust 1778
Depuis la Lettre que J’ay eu l’honneur de vous ecrire le 20 de ce mois M. Hancok à attendu les 3 malles qui sont arrivées d’Angleterre sans avoir receu les nouvelles, et les remises qu’il attendait.
Dans l’idée que les Lettres de son frere sont intercéptées, il s’est décidé à partir ce matin pour se rendre auprés de Vous, ou Je compte qu’il arrivera dans la huitaine.
Je luy ai fourni des recommandations, avec une dirêction pour sa route aprés luy avoir procuré un Passeport, et comme sa dépense à augmenté par son séjour, il à eu besoin d’un suplêment de 10 Ducats, dont voicy son reçeu. Vous voudrés bien les rembourser à mon frere, sur le Mandat de ma Maison de £115.2.9. argent de françe.
Voicy une Lettre qui m’a eté addressée pour vous, par le bon Mr. Hutton, toujours Anglais Pacifique, Votre Amy et le mien, mais encore plus celuy de George III. J’ay l’honneur d’etre avec la plus parfaite Considération Monsieur Votre tres humble et tres obeissant serviteur
Grand
Honble. Doctr. Franklin
 
Addressed: To / The Honble. Doctor Franklin / Paris.
